DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Applicant’s response of 21 April 2021 is acknowledged. Claim 1 has been amended and the amendment made of record. Claims 2 and 7 have been cancelled. Claim 10 has been newly added and entered into the record. Claims 1, 3-6, and 8-10 are pending and under examination. 

Withdrawn Objections
	The objections to the disclosure previously of record have been addressed by applicant’s amendment of the specification. The objections to the disclosure previously of record are hereby withdrawn. 
Maintained Rejections
	Claim 8 remains rejected under 35 U.S.C. 103. Applicant’s arguments regarding this rejection have been fully considered but have not been found persuasive. See “Response to Arguments” below. 
Modified Rejections
	Claims 1, 3-6, and 9 remain rejected in modified form over new references under 35 U.S.C. 103. The modified grounds of rejection is necessitated by applicant’s amendment of the claims.  
New Rejections
	Newly added claim 10 is newly rejected under 35 U.S.C. 103. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 9 remain rejected in modified form and newly added claim 10 is newly rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al in “Additive effects of exogenous IL-12 supplementation and antibiotic treatment in infection prophylaxis”; Journal of Orthopaedic Research, 2012 Feb;30(2):196-202 (previously cited in Conclusion section of 2 February 2021 as prior art made of record and not relied upon; hereafter Boyce). The modified grounds of rejection over a new reference is due to applicant’s amendment of the claims. 
Regarding claim 1, Boyce discloses IL-12 administration in an open fracture model produced by inoculation with Staphylococcus aureus (abstract), which is not Mycobacterium avium. Boyce discloses that percutaneous IL-12 led to a reduction in infection at postoperative days 6 and 10 (abstract). This postoperative infection treated by IL-12 is a secondary infection according to the definitions of the instant specification, which states that infections which occur postoperatively are an example of secondary infections (p. 9, lines 21-22). Boyce further teaches wherein the IL-12 was administered after infection (p. 197, 2nd Column, 1st Paragraph), such that Boyce discloses wherein the IL-12 is administered to the subject during the course of the secondary infection. Boyce further teaches that open fracture-associated infection is a major clinical complication affecting millions of people annually, and it is estimated that incidence of infection after internal fixation may exceed 30% (p. 196, 1st column, 1st paragraph). Boyce further teaches that 70% of hospital-acquired (i.e., nosocomial) infections are resistant to at least one of the drugs commonly used to treat them (p. 196, 1st column). Boyce further teaches that IL-12 provides a mechanism of protection independent of antibiotic resistance (abstract). Boyce does not expressly disclose an example of IL-12 administration to treat a secondary infection wherein the secondary infection is nosocomial (hospital-acquired). However, It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Boyce to have treated wherein the secondary infection is nosocomial, in view of Boyce’s teaching that hospital-
Regarding claim 6, Boyce further teaches wherein the administration is by once daily repeat dosing of IL-12 for 10 days (p. 197, 1st paragraph of 2nd column). 
Regarding claim 9, Boyce further teaches wherein infection rates where reduced in rats treated with IL-12, particularly in combination with antibiotic (p. 198, Table 1; note that PIL stands for percutaneous IL-12 therapy, as disclosed in p. 197, 2nd column, 1st paragraph), indicating that susceptibility to infection has been reduced and immunity has been restored. See also paragraph bridging p. 199-200, “percutaneous IL-12 therapy applied to the open fracture has restored, to some degree, the capability of the host’s natural resistance to infection.”
Regarding claim 10, the secondary infection of Boyce is due to Staphylococcus aureus (abstract).  
Claim 3 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Boyce as applied to claim 1 above, and further in view of Hensler et al in “Increased Susceptibility of Postoperative Sepsis in Patients with Impaired Monocyte IL-12 Production”; J Immunol 1998; 161:2655-2659 (newly cited; hereafter Hensler). The modified grounds of rejection over a new reference is due to applicant’s amendment of the claims.
	Regarding claim 3, as described above, claim 1, on which claim 3 depends, is obvious over Boyce. Boyce does not teach wherein the secondary infection is one of the recited types of infection. 
	Hensler teaches that in a stent implant model of abdominal infection, IL-12 deficiency reduced survival from bacterial peritonitis, and that in another model IL-12 treatment reduces mortality from septic peritonitis (p. 2658, 1st Column, 1st paragraph). 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating a secondary infection of Boyce, such that the secondary infection treated is bacterial peritonitis (a peritoneal infection), in view of Hensler’s teaching that IL-12 deficiency 
Claim 5 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Boyce as applied to claim 1 above, and further in view of Lasek et al in Cancer Immunol Immunother 2014, 63(5): 419-435 (previously cited in action of 8 June 2020; hereafter Lasek). The modified grounds of rejection over a new reference is due to applicant’s amendment of the claims.
	Regarding claim 5, as described above, the method of claim 1 on which claim 5 depends is obvious over Boyce. Boyce does not disclose wherein the IL-12 or derivative thereof is administered in an amount from 0.1 μg/kg to 1 μg/kg.
	Lasek teaches that administration of IL-12 in doses from 100 ng/kg (i.e., 0.1 μg/kg) to 300 ng/kg (i.e., 0.3 μg/kg) for cutaneous T-cell lymphoma resulted in a high rate of response to treatment (p. 424, Column 2, section “Cutaneous T-cell lymphoma”, second paragraph of section). Lasek further teaches that interleukin-12 is a cancer immunotherapy candidate that can activate both innate and adaptive immunities (p. 419, Column 1, Abstract). 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of modified Boyce using the disclosure of Lasek, such that the infection treatment of modified Boyce specifically includes IL-12 administration at doses which are between 0.1 μg/kg and 1 μg/kg as taught by Lasek, because Lasek discloses this to be effective dosing in a treatment aimed at activating the immune system. 
Claim 4 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Boyce as applied to claim 1 above, and further in view of Lasek, and further in view of Walpole et al in BMC Public Health 2012, 12:439, p. 1-6 (previously cited in action of 8 June 2020; hereafter Walpole). The modified grounds of rejection over a new reference is due to applicant’s amendment of the claims.

	Walpole teaches that the average adult body mass of North America is 80.7 kg (p. 3, Table 3). Therefore, for an adult of average North American body mass, a dose of 0.1 μg/kg corresponds to 0.1*80.7 = 8.07 μg. Although body masses vary from the average, it will be appreciated that for most adults a dose of 0.1 μg/kg will fall somewhere between 2 and 20 μg. 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method taught by Boyce in view of Lasek to determine that amount of IL-12 in a treatment will be between 2 and 20 μg when treating an adult patient. One would have been motivated to make this calculation in order to determine the dosing required for an individual patient, or to determine how much total IL-12 would be required for a clinical study of IL-12 in human patients. 
	Claim 8 remains rejected under 35 U.S.C. 103 as being unpatentable over Lasek, and further in view of the Pharmaceutical Technology article “Prefilled Syringes: Getting to the Point” [online] [Downloaded from www.pharmaceutical-technology.com/features/featureprefilled-syringes-getting-to-the-point/ on 5/26/2020; originally published 2011] (previously cited in action of 8 June 2020; hereafter referred to as “Pharmaceutical Technology” or “the Pharmaceutical Technology reference”). 
	Regarding claim 8, Lasek teaches administration of IL-12 in doses from 100 ng/kg (i.e., 0.1 μg/kg) and 300 ng/kg (i.e., 0.3 μg/kg) (p. 424, Column 2, first paragraph of section “Cutaneous T-cell Lymphoma”). Lasek does not disclose that the IL-12 was administered using a single use pharmaceutical composition. 
	The Pharmaceutical Technology reference teaches pre-filled, single use syringes for delivery of multiple categories of drug (p. 2, paragraph 2). The Pharmaceutical Technology reference further discloses that prefilled, single-use syringes have the advantages of contamination prevention, ease of 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the IL-12 doses between 0.1 and 1 μg/kg taught by Lasek so that the doses are contained in a single use pharmaceutical composition such as the single-use prefilled syringes disclosed by Pharmaceutical Technology, in order to prevent contamination, minimize dosage errors, and improve ease of use. 
Response to Arguments
Applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive. 
Applicant cites to 35 U.S.C. 132 to indicate that “[M]atter added that makes explicit that which was implicit, inherent, or intrinsic in the original disclosure is not new matter and is permitted.”
Examiner has not included a new matter rejection above, because applicant’s argument of implicit support for the amendment is convincing. However, Examiner notes that the cited statute does not include the quote recited by Applicant, and does not otherwise convey this same concept with another phrasing. MPEP 2163(I)(B) appears to be more relevant to applicant’s argument, indicating that regarding new matter, “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”
	Arguments about 35 U.S.C. 103 rejections
Claims 1, 3, 6, 9
Applicant’s arguments regarding the references Doherty and Sher, Phillips, and Inderlied as applied in the rejection of 2 February 2021 have been fully considered but are moot because the new grounds of rejection necessitated by Applicant’s amendment of the claims do not rely on these references. 
Claims 4 and 5
Applicant argues that Lasek and Walpole fail to cure the alleged deficiencies of Doherty and Sher combined with Phillips. 
Examiner responds that Applicant’s argument of alleged deficiencies in Doherty and Sher in further view of Phillips which are not cured by Lasek and Walpole are moot over the new grounds of rejection necessitated by Applicant’s amendment, which do not rely on Doherty and Sher or Phillips.  
Claim 8
	Regarding the claim 8 rejection, applicants state that Lasek fails to cure the deficiencies of Doherty and Sher combined with Phillips, and Pharmaceutical Technologies fails to cure the deficiencies of Doherty and Sher combined with Phillips.
	Examiner responds that the previous rejection of this independent claim, which is maintained in the present action, does not rely on Doherty and Sher or Phillips, only upon Lasek and Pharmaceutical Technologies. Applicant has not indicated any deficiencies in Lasek and Pharmaceutical Technologies, only claimed that they fail to address alleged deficiencies in references which aren’t even relied upon in the rejection. Applicant’s argument of deficiencies in Doherty and Sher is further moot as Doherty and Sher are nowhere relied upon in the modified grounds of rejection necessitated by applicant’s amendment of the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Adam Weidner/Primary Examiner, Art Unit 1649